The plaintiff in error, hereinafter referred to as the defendant, was convicted of manslaughter in the first degree, and his punishment fixed at confinement in the state penitentiary for a period of thirty-five years at hard labor, and appeals.
The record in this case was filed in this court March 20, 1931. No brief has been filed in support of the defendant's assignment of errors.
A careful examination of the record discloses no fundamental error, and the evidence is sufficient to support the verdict of the jury.
The case is therefore affirmed.
EDWARDS and CHAPPELL, JJ., concur.